Exhibit 99.1 KEEGAN RESOURCES INC. Suite 700, 1199 West Hastings Street Vancouver, BCV6E 3T5 Telephone:(604) 683-8193 / Fax: (604) 683-8194 Toll Free:1-800-863-8655 www.keeganresources.com NOTICE OF ANNUAL GENERAL AND SPECIAL MEETING OF SHAREHOLDERS The annual general and special meeting of Shareholders of Keegan Resources Inc. (the “Company”) will be held at Suite700 – 1199 West Hastings Street, Vancouver, British Columbia on Tuesday, September 27, 2011 at10:00a.m., local time, (the “Meeting”) for the following purposes: 1. To consider the audited financial statements of the Company for its fiscal year ended March31, 2011, the report of the auditor thereon and the related management discussion and analysis; 2. To elect directors of the Company for the ensuing year; 3. To appoint the auditor of the Company for the ensuing year; 4. To approve the adoption of a new share option plan; 5. To authorize by special resolution the creation and attaching of special rights and restrictions to the Preferred Shares and the adoption of new Articles for the Company; and 6. To transact such other business as may properly come before the Meeting or any adjournment thereof. An Information Circular accompanies this Notice.The Information Circular contains details of matters to be considered at the Meeting. Shareholders of record on the Company’s books at the close of business on August 19, 2011 are entitled to notice of and to attend and vote at the Meeting or any adjournment thereof.Pursuant to the Company’s governing documents, each common share is entitled to one vote. Shareholders who are unable to attend the Meeting in person and who wish to ensure their shares will be voted at the Meeting are asked to complete, date and sign the enclosed form of Proxy, and deliver it in accordance with the instructions set out in the form of Proxy and in the Information Circular. Unregistered shareholders who plan to attend the Meeting must follow the instructions set out in the form of Proxy or Voting Instruction Form and in the Information Circular to ensure their shares are voted at the Meeting.If you hold your shares in a brokerage account you are not a registered shareholder. DATED at Vancouver, British Columbia, this 29th day of August, 2011. BY ORDER OF THE BOARD Maurice Tagami President and Chief Executive Officer
